Citation Nr: 0511304	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-29 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for spondylosis of the 
lower dorsal spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from October 1985 to 
October 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied service connection for 
spondylosis of the lower dorsal spine.  The notice of 
disagreement (NOD) was received in October 2002.  The 
statement of the case (SOC) was issued in July 2003.  The 
substantive appeal (VA Form 9) was received in 
September 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and her representative contend, in essence, that 
service connection is warranted for spondylosis of the lower 
dorsal spine based on service incurrence, or in the 
alternative, due to her service-connected cervical spine 
disability.  She maintains that she injured her lower dorsal 
spine in service when she fell in a hole at her mobile home 
site, and injured it again, when she slipped on a patch of 
ice.  Alternatively, she asserts that her cervical spine 
disability, that has been service-connected, could have 
caused her dorsal spine disability, and therefore, the dorsal 
spine disability, should be secondarily service connected.  

A review of the record reveals that the veteran underwent a 
VA examination in April 2004.  During that examination, she 
underwent a VA x-ray examination that showed osteophytes 
throughout the thoracic spine together with anterior wedging 
of T5 and T9 vertebral bodies.  The diagnostic impression was 
mild degenerative changes.  The examiner was asked to give an 
opinion as to the etiology of the dorsal spine disability.  
After examining the veteran, the examiner indicated that the 
veteran needed further diagnostic intervention to determine 
the etiology of the back disability.  This should be 
accomplished and a more definitive opinion obtained (if 
medically possible) as to the etiology of current disability.   

Under the circumstances of this case, the Board finds that 
additional assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:  

1.  The claims file should be provided to 
the physician who examined the veteran 
for VA purposes in April 2004, for an 
addendum to his report.  That physician 
should re-familiarize himself with the 
veteran's history, review the records 
obtained since the examination, and if 
the "further diagnostic intervention" 
he thought was needed to provide an 
etiology opinion regarding the veteran's 
thoracic spine disability has been 
accomplished, he should provide that 
opinion, (i.e. whether it is likely, 
unlikely, or at least as likely as not 
any current thoracic spine disability had 
its onset in service, or was caused or 
aggravated by an already service 
connected cervical spine disability).  If 
"further diagnostic intervention" is 
still necessary, that should be 
accomplished, and the requested opinion 
provided.  If the physician who conducted 
the April 2004 examination is not 
available, the matter should be referred 
to another physician for the requested 
information/opinion.    

2.  When the requested development is 
complete, the RO should readjudicate the 
aforementioned claim.  If a benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




